Citation Nr: 1829265	
Decision Date: 05/25/18    Archive Date: 06/12/18

DOCKET NO.  14-38 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Whether the reduction in monetary entitlement to death pension was warranted.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1954 to February 1956.  He died on April [REDACTED], 2003.  The appellant claims as his surviving spouse.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an administrative decision issued in May 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania. 

The record reflects that the appellant has been found to be incompetent for purposes of managing her VA benefits and that a fiduciary has been appointed to help her manage her VA benefits.  Accordingly, the title page has been revised to reflect this arrangement.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pension has been reduced because the appellant's countable income and particularly that from awarded Social Security Administration (SSA) benefits exceeded the Maximum Annual Rate of Pension (MAPR) allowable under VA law for entitlement.  See generally, 38 C.F.R. § 3.272 (SSA income not specifically excluded from countable income for VA purposes, and is therefore duly incorporated into countable income).  The appellant otherwise is found to have basic eligibility. 

A brief review of the procedural history indicates that the RO received information from the Social Security Administration indicating that the appellant was receiving more income from the Social Security Administration than predicted since January 2011, and the RO proposed a reduction in the appellant's death pension benefits.  The appellant was requested to submit evidence showing that the reduction should not be effectuated.  In March 2014, the appellant submitted a statement indicating that she disagreed with the proposal; however, as an administrative decision had not been issued, the statement could not be accepted as a notice of disagreement.  Nevertheless, the appellant indicated that she had additional medical expenses that were not being considered.  The RO did not attempt to obtain additional information verifying the nature and amount of such medical expenses, and in the aforementioned May 2014 administrative decision, informed the appellant that an adjustment had been made to her monthly death pension benefits effective January 1, 2011 due to the receipt of an increased monetary award from the Social Security Administration.  The appellant's notice of disagreement was submitted in August 2014 and a statement of the case was issued in August 2014.  In November 2014, the appellant submitted a medical expense report detailing expenses dating back to 2012.  However, this information was not reviewed by the RO.  

The applicable law further provides that unreimbursed medical expenses, which were paid within the twelve-month annualization period regardless of when incurred, are excluded from annual countable income to the extent that the amount paid exceeds 5 percent of the maximum annual rate payable. 38 C.F.R. § 3.262.   Given that the appellant has a serious medical condition and has been found incompetent to manage her VA benefits, documentation of treatment and medical expenses since January 1, 2011 should be sought from her custodian.  The appellant should also be afforded an opportunity to identify any additional medical expenses in determining the basis for pension entitlement.

Accordingly, the case is REMANDED for the following action:

1.  Request clarification and supporting documentation from the appellant and her custodian regarding the appellant's claimed unreimbursed medical expenses.  Send the appellant and her custodian a copy of VA Form 21P-8416 (Medical Expense Report) indicating the relevance of the information therein to this claim, and requesting that the form is completed and returned.

2. Conduct a thorough accounting of the appellant's countable income, to include the calculation of the deduction of unreimbursed medical expenses.

Ensure that the annual income and deductions made for unreimbursed medical expense deductions are the same as that reflected in the appropriate SSA Inquiry printouts and reports of medical expenses submitted by the appellant. 

3.  In a detailed summary, the AOJ must provide a clear explanation for all figures used so that the Board is able to understand where it derived the amounts used in calculating the appellant's countable income and why such amounts were used.

4.  After undertaking any additional development required, to include in accordance with VA Adjudication Procedures Manual, M21-1, V.iii.1.G.3.q, the appellant's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the appellant, her custodian, and her representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




